UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K/A CURRENT REPORTPursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of Earliest Event Reported): July 15, 2010 PALL CORPORATION(Exact name of registrant as specified in its charter) New York 001- 04311 11-1541330 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation) Identification No.) 25 Harbor Park Drive, Port Washington, NY 11050 (Address of principal executive offices) (Zip Code) (516) 484-3600 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) Pall Corporation previously reported on a Form 8-K filed on April 29, 2010 that its Board of Directors (the “Board”) elected Amy E. Alving as a Director, effective as of April 23, 2010. The purpose of this amendment is to report that the Board has appointed Ms. Alving to serve as a member of the Nominating/Governance Committee, effective July 15, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pall Corporation /s/ Sandra Marino July 20, 2010 Sandra Marino Senior Vice President, General Counsel and Corporate Secretary 3
